DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
1.	Claims 1-20 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on October 30, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,398,594. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-17 contain additional limitations requiring the ocular active agent delivery device to be a passive delivery device, wherein the scleral region comprises at least one active agent reservoir positioned to passively release active agent into the scleral region, and is thus more specific, in effect making the invention of patented claims 1-17 a "species" of the "generic" invention of instant claims 1-20. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Allowable Subject Matter
6.	Claims 1-20 are allowable over prior art.
	However, claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,398,594, as outlined above; therefore, in order to place the claims in condition for allowance, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is required to overcome the rejection based on nonstatutory double patenting.

7.	The following is a statement of reasons for the indication of allowable subject matter: 
	The closest prior art of record is Higuchi et al. (US PGPUB 2006/0089590).
Higuchi, while disclosing an ocular active agent delivery device, comprising: a housing including a corneal region and a scleral region configured to couple to an eye of a subject; the scleral region comprising at least one active agent reservoir positioned to release active agent into the scleral region, wherein the scleral region is positioned over a sclera of the eye during use, fails to explicitly disclose or suggest, alone or in combination, that the corneal region comprises a corneal seal coupled to the housing and positioned in the housing to encircle a cornea of the eye during use, and to form the corneal region lacking a reservoir containing either an active agent or secondary compound therein, as disclosed by applicant in at least paragraph [0056] of the Specification, as originally filed.
These limitations untaught by Higuchi impart a novel and non-obvious function of the claimed invention; namely, this corneal seal forming the corneal region lacking a reservoir allows negative pressure to be applied between the housing and the eye to fluidically isolate the corneal region from the scleral region, and deliver active agent to the scleral region, where active agent is precluded from the corneal region by the corneal seal.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Avery et al. (US 5,725,493) discloses an intravitreal medicine delivery.
Beck (US PGPUB 2002/0035345) discloses methods and apparatus for ocular iontophoresis.
Hess (US PGPUB 2003/0065293) discloses an ophthalmic delivery device.
Roy (US PGPUB 2007/0112295) discloses an irritation-reducing ocular iontophoresis device.
Krasner et al. (US 4,796,623) discloses a corneal vacuum trephine system.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781